MEMORANDUM**
Juan Pablo Andrade-Mendez appeals his guilty-plea conviction and 46-month sentence for distribution of a controlled *183substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(A)(viii) and (B)(viii).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Andrade-Mendez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No supplemental pro se brief was filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the appeal is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.